I do not think that there can be a question as to the proposition that, if the defendant De Loach attempted, and was allowed by the bank examiner, to offset a certificate of deposit owned at the time by his wife, against his $10,000 note, the transaction should not be approved. The existence of his right of set-off would depend upon the validity of his claim as a counterclaim, which could not appear if the certificate of deposit, at the time, belonged to another. Section 411, Code of C.P.
I think that it is equally clear that, if the certificate of deposit, issued to Mrs. De Loach, had been assigned by her to Mr. De Loach, at the time of the execution of the note or later, and that he was the owner of it at the time the offset was allowed by the bank examiner, or if it had been indorsed in blank by her, and pledged by Mr. De Loach as collateral security to the note, the action of the bank examiner should be approved.
These matters are left in doubt by the complaint; all that is alleged in this connection is that the bank examiner accepted in part payment of the note "a certificate of deposit in said American Bank  Trust Company, in the name of Annie May De Loach," a fact entirely consistent with the fact that Mr. De Loach had become the owner of it, or that, with Mrs. De Loach's consent, it had been deposited as collateral security to the note.
In view of the fact that the transaction was consummated by the bank examiner, an officer of the state, vested at the time with the "sole possession and control of the property and business of such corporation" (see Law v. Bank, 123 S.C. 1;115 S.E., 812, in which the Court held that his powers were more than those of the ordinary custodian of property, and that it was within his province to determine *Page 260 
"what of its regular dealings or transactions could be carried on during the period in which he was in control"), the Court should not, in the absence of specific allegations, indulge in any presumption or implication that he had transcended his authority; the presumption should be the other way, under the maxim, "Omnia presumuntur," etc.
I think, therefore, that the demurrer should have been sustained, with leave to amend.